PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Corliss et al.
Application No. 16/732,824
Filed: 2 Jan 2020
For ELECTRICAL MASK VALIDATION

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition pursuant to 37 C.F.R. 
§ 1.181(a) to withdraw the holding of abandonment, filed on January 10, 2022.

The above-identified application became abandoned for failure to reply within the meaning of 37 C.F.R § 1.113 in a timely manner to the final Office action mailed February 5, 2021, which set a shortened statutory period for reply of three months.  An after-final amendment and remarks were received on March 30, 2021 and a first terminal disclaimer and fee were both received and accepted on April 1, 2021.  On April 8, 2021, an advisory action was mailed that requires a second terminal disclaimer.  No additional response was received, and no extensions of time under the provisions of 37 C.F.R § 1.136(a) were obtained.  Accordingly, the above-identified application became abandoned on May 6, 2021.  A notice of abandonment was mailed on January 7, 2022.

With this petition, Petitioner has alleged a second terminal disclaimer was filed on April 8, 2021.  

The undersigned has reviewed the electronic file and has located the following items: 

a response in the form of a terminal disclaimer (which was accepted on April 8, 2021); and,

the fee that is associated with the filing of a terminal disclaimer.  

Each of these items was received on April 8, 2021.  

Considering the facts and circumstances of the delay at issue, as set forth on petition, it is concluded that Petitioner has met his burden of establishing that a response was timely submitted.  

Accordingly, the petition pursuant to 37 C.F.R. § 1.181(a) is GRANTED.  The holding of abandonment is WITHDRAWN.

The Technology Center will be notified of this decision.  The Technology Center’s support staff will notify the Examiner of this decision, so that the terminal disclaimer received on April 8, 2021 can be processed in due course.   

Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3225.  All other inquiries 
concerning examination procedures or status of the application should be directed to the Technology Center.


/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions